Citation Nr: 0917810	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
ophthalmic migraines for the time period from September 21, 
1998.

2.  Entitlement to an initial rating in excess of 30 percent 
for ophthalmic migraines for the time period from April 29, 
2002.

3.  Entitlement to an effective date prior to April 29, 2002, 
for the award of a 30 percent rating for ophthalmic 
migraines.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to 
September 1998.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In December 2007, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.  Additional development has been accomplished 
and the case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  From September 21, 1998, competent medical evidence 
demonstrates that the Veteran's service-connected ophthalmic 
migraines were manifested by less frequent prostrating 
attacks averaging less than once in 2 months over the last 
several months.

3.  From April 29, 2002, competent medical evidence 
demonstrates that the Veteran's service-connected ophthalmic 
migraines have been manifested by characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.

4.  The record includes no factually ascertainable evidence 
demonstrating that a 30 percent rating for the Veteran's 
service-connected ophthalmic migraines was warranted prior to 
April 29, 2002.


CONCLUSIONS OF LAW

1.  From September 21, 1998, the schedular criteria for an 
initial compensable evaluation for ophthalmic migraines have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic Codes 
8199-8100 (2008).

2.  From April 29, 2002, the schedular criteria for an 
evaluation in excess of 30 percent for ophthalmic migraines 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8199-8100 (2008).

3.  The criteria for an effective date earlier than April 29, 
2002, for the award of a 30 percent rating for the Veteran's 
service-connected ophthalmic migraines have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Codes 8199-8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The Veteran's claim for service connection for ophthalmic 
migraines was received in September 1998.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in December 2000.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  In a December 2001 rating decision, the RO 
granted entitlement to service connection and assigned an 
initial noncompensable rating for ophthalmic migraines. The 
Veteran appealed the assignment of the initial evaluation for 
that benefit.  He was again notified of the provisions of the 
VCAA by the RO in correspondence dated in November 2002 and 
December 2004.  

During the course of the appeal, in a July 2004 rating 
decision, the RO assigned a 30 percent rating for ophthalmic 
migraines, effective August 16, 2002.  Thereafter, the 
Veteran disagreed with the effective date assigned for the 
increased rating for his headache disability.  He was again 
notified of the provisions of the VCAA by the RO in 
correspondence dated in August 2006 and April 2008.  Finally, 
in a November 2006 rating decision, the RO assigned an 
earlier effective date of April 29, 2002 for the Veteran's 
service-connected ophthalmic migraines.

Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 38 C.F.R. § 3.159 (b)(3) 
(2008).

The claims for initial evaluations for ophthalmic migraines 
are downstream issues from the grant of service connection, 
and were initiated via a notice of disagreement.  Hence, 
there is no duty to provide additional notice in this case.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA treatment records pertaining to his claims 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with multiple VA medical 
examinations to assess the severity of his service-connected 
ophthalmic migraines.  

The Veteran's claims file contains evidence dated in February 
2007 that he was denied entitlement to Social Security 
Administration (SSA) disability benefits and is currently 
appealing that decision.  The Board notes that the Veteran 
has received all treatment for his service-connected 
headaches through VA and those records have already been 
associated with the claims file.  In addition, SSA records 
are considered part of the file as of the date received.  
Here, the fact remains that the information concerning an 
application for SSA benefits was not received until 2006-
several years after the effective dates established in 1998 
and 2002-and, if obtained, any underlying records would not 
be associated with the claims file until sometime thereafter.  
Thus, there is no reasonable possibility that any records 
pertaining to the denial of SSA disability benefits would 
contain any evidence that would substantiate the Veteran's 
claims.  For these reasons, the Board finds that there is no 
duty to further supplement the claims file with any 
outstanding SSA records for consideration of the matters now 
on appeal.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Increased Evaluations for Ophthalmic Headaches

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matters is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

As noted above, the Veteran has been assigned an initial 
noncompensable rating, effective September 21, 1998, and a 30 
percent rating, effective April 29, 2002, for his service-
connected ophthalmic migraines, pursuant to 38 C.F.R. § 
4.124a, Diagnostic Codes 8199-8100 (2008).  

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the Veteran's service-connected ophthalmic 
migraines are rated according to the analogous condition of 
migraine headaches under Diagnostic Code 8100.

8100  Migraine:
Ratin
g
With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an 
average once a month over last several months
30
With characteristic prostrating attacks averaging one 
in 2 months over last several months
10
With less frequent attacks
0

See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998-2008).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A.  For the Time Period from September 21, 1998

The Veteran filed a claim for entitlement to service 
connection for migraine headaches in September 1998.

In a November 1998 VA eye examination report, the Veteran 
complained of migraine headaches.  The examiner diagnosed 
bilateral myopia and astigmatism. 

In a November 1998 VA brain and spinal cord examination 
report, the Veteran described having episodes in 1989 of 
sudden loss of eyesight.  He indicated that he had this aura 
of feeling cold and sweating before losing his vision and 
that his last episode was about a year ago.  Physical 
examination findings were noted as normal gait, intact 
cranial nerves, intact facial sensory testing, normal 
trapezia and sternocleidomastoid strength, normal motor 
systems, symmetrical and active deep tendon reflexes, and 
intact coordination on finger to nose testing.  The examiner 
diagnosed ophthalmic migraines. 

In a May 1999 statement, the Veteran claimed that he had 
migraine headaches with episodes of lost vision in June 1997 
and April 1999.

In a September 2000 VA treatment note, the Veteran indicated 
that he suffered a major head injury from a bicycle accident 
in 1983 and had some memory/cognitive problems afterward that 
eventually got better.  In his assessment, the examiner 
indicated that a brain MRI should be arranged to rule out 
post-traumatic obstructive process.  The Veteran's brain MRI 
was noted to be normal in a November 2000 treatment record.  
In a July 2001 VA treatment record, the Veteran reported a 
history of 2-3 migraine headaches per month. 

In December 2001, the Veteran submitted internet research 
information concerning ophthalmic and ocular migraines.

While the Veteran reported a history of 2-3 migraine 
headaches per month in July 2001, a preponderance of the 
evidence during this time period reflects complaints of less 
frequent attacks.  Objective medical evidence of record dated 
prior to April 29, 2002 also does not show that the Veteran 
suffered from headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  Consequently, the criteria for the minimum, 
compensable rating under Diagnostic Code 8100 were not met 
during this time period.

B.  For the Time Period from April 29, 2002

In a VA treatment note dated on April 29, 2002, the Veteran 
complained of a long history of migraine headaches with 
increased frequency to 4-5 times monthly.  The examiner 
assessed migraine headaches.

In an August 2002 statement, the Veteran indicated that his 
ophthalmic migraines occur 1-2 times per week with blurred 
vision that lasts for hours and a tender area on the left 
side of the center of his head.  He further noted that he had 
lost four to six days of work during the year due to his 
headaches. 

In a December 2002 statement, the Veteran reported that his 
ophthalmic migraines occur approximately 3-5 times per month 
and sometimes 2-3 times per week.  He reported symptoms of 
pain, raw accident scar, very tender center top of head, cold 
sweat prior to onset, weakness of the stomach, blurred vision 
with occasional loss of total eyesight, loss of peripheral 
vision in left eye, and memory lapse of short-term events. 

In a December 2002 VA treatment note, the Veteran complained 
of continued episodes of left-sided headache and the examiner 
assessed headache.  

In a February 2003 VA eye examination report, the Veteran 
complained of migraine headaches, with aura, nausea, and cold 
sweats that result in blacked out vision.  The examiner 
diagnosed ophthalmic migraine with no sequelae, normal 
Goldmann visual fields, and no visual field loss.

In a February 2003 VA neurological disorders examination 
report, the Veteran detailed that he has a typical aura of 
nausea, sweating, photophobia, and blindness.  He indicated 
that his headaches occur every three to four months for the 
past two years.  The examiner listed a neurologic conclusion 
of migraine headaches, bifrontal since 1990. 

In March and April 2003 statements, the Veteran indicated 
that the VA examiner had improperly documented his statement 
during the February 2003 examination.  He asserted that his 
migraine migraines occur approximately 3-4 times per month 
with blurred vision, loss of peripheral vision on the left 
side, and occasional loss of complete eyesight.  He further 
reported that his headaches are prefaced by cold sweats and 
nausea feelings.   

In a June 2003 VA eye examination report, the Veteran 
indicated that he has three to four migraine episodes per 
month.  The examiner noted that this should be corrected for 
the record. 

In a June 2003 VA neurological disorders examination report, 
the Veteran detailed that his headaches occur four times a 
month and last about one to two days.  He complained of 
sharp, throbbing pain in the frontal area with radiation to 
the top of the head.  The Veteran described two types of 
headaches.  The first was reported as an aura type of 
headache with cold sweat, nausea, loss of eyesight, and pain.  
Another more severe headache was described to start with 
blurred vision and then pain.  It was noted that the Veteran 
is employed as a programmer for the State of North Carolina 
and has missed six days of work in the past six months 
secondary to his headaches, as he cannot drive when he has a 
severe headache.  The examiner listed a diagnosis of migraine 
headaches. 

The Veteran submitted work emails detailing days he was out 
sick from June 2001 to August 2003.

In a June 2003 VA neurological disorders examination report, 
the Veteran stated that he has 4-5 headaches per month and 
that they last anywhere from 4 to 20 hours.  The Veteran 
described his headaches as sharp, sometimes steady or 
throbbing.  He indicated that he sometimes has an aura of 
cold sweat and nausea with visual changes of either blurred 
vision or loss of a part of his visual fields.  He reported 
that he has been employed as a programmer for the State of 
North Carolina for the last 15 months and has missed 12 days 
during the year because of his headaches.

In an undated statement, the Veteran indicated that he 
suffered an average of 1-2 headaches per month between 1998 
and 2000.  Between 2000 and the present, there has been an 
increase to 4-5 per month lasting longer periods.  He 
described symptomatology for every migraine that included 
cold sweats, weak feeling, nausea feeling, pain behind the 
eyes with concentration, head tender to touch, and intense 
jaw pain with movement.  Symptoms in 2-3 migraines a month 
included total loss of eyesight for a few minutes, loss of 
peripheral vision in the left eye for a few hours, nervous 
tick on left lower eyelid for a couple of days, upper left 
face heavy for a couple of days, and white parts of both eyes 
stay red for hours.  Symptoms in 2-3 migraines a month also 
included blurred vision for the length of the migraine, loss 
of peripheral vision in left eye for a few hours, and white 
parts of both eyes stay red for hours. 

In an August 2003 VA treatment note, the Veteran complained 
of increasing episodes of migraine type headaches lasting 
between 24 to 48 hours with nausea, sweats, and blurring 
vision.  The examiner assessed migraine headache. 

In an April 2004 statement, a VA physician's assistant stated 
that the Veteran's mobility can be affected by his migraine 
headaches and migraine headache treatment.  In a June 2004 
statement, he further indicated that the Veteran's condition 
was chronic and could require several visits and treatments 
on a yearly basis. 

In a June 2004 statement, the Veteran reported that he was 
trying to maintain his employment.  He noted his belief that 
his service-connected migraine and back disabilities are 
being used against him by his employer to force voluntary 
leave or termination from employment. 

In a June 2004 VA treatment note, the Veteran complained of a 
migraine headache of two days duration.  While bilateral jaw 
swelling had resolved, the Veteran indicated that he had some 
visual changes and nausea while the headache was occurring.  
His last headache was noted to be last week with 4-5 
headaches per month.  A June 2004 VA eye consult note 
detailed that the Veteran's migraines can affect both clarity 
of vision and peripheral field.  It was noted that he has 
been unsuccessful in determining timing and triggers.  The 
examiner assessed ocular migraines. 

In a November 2004 VA treatment note, the Veteran complained 
of increased incapacity and loss of eyesight with migraine 
headaches lasting usually between 4-20 hours with cold 
sweats, nausea, and increased sensitivity to light.  The 
Veteran further indicated that he feels increased depression 
with his job and increased headaches.  The examiner assessed 
migraine headaches. 

In December 2004 VA mental health treatment notes, the 
examiner listed an Axis I diagnosis of mood disorder due to 
pain associated with migraine headaches and lower back 
problems and an Axis III diagnosis of migraine headaches (4 
to 5 times a month).  The Veteran was noted to have dysphoric 
mood and difficulties coping with stress, especially on the 
job.  

In a March 2005 statement, the Veteran indicated that he had 
been dismissed from employment. 

In a May 2005 VA treatment note, the Veteran indicated that 
his migraines occur 4-5 times monthly and complained of 
increasing incapacitating type headaches.

The Veteran's medical history was noted to be significant for 
remote serious brain trauma during adolescence, orthopedic 
injuries, bilateral carpal tunnel syndrome, migraines, and 
hypertension in a June 2005 private neuropsychological 
evaluation report.  The examiner, a private psychologist, 
indicated that the Veteran was a somewhat perplexing case.  
Although he denied having any difficulty functioning on his 
job prior to suspension as well as any recent cognitive 
deterioration, the examiner noted that test results would be 
a contradiction for functioning at his former job.  It was 
further noted that his migraines also appear to be quite 
debilitating in terms of frequency and severity and would 
seem to interfere with functioning on the job as well.  The 
examiner listed an Axis III diagnosis of migraines and noted 
that they appear to interfere significantly with functioning.  

Evidence located in his Vocational Rehabilitation folder 
specifically shows that he became involved with that program 
in August 2005.

In a November 2005 VA treatment note, the examiner assessed 
ocular migraine and noted that the Veteran complained of 5-6 
headaches monthly. 

The Veteran submitted job search journal entries dated from 
August 2005 through February 2007, with multiple complaints 
of migraine headaches per month. 

In a September 2006 memorandum from his Vocational 
Rehabilitation folder, a VA neurologist listed a diagnosis of 
migraine headache, noted that the Veteran was adherent to his 
treatment program, and stated that the Veteran was an 
excellent candidate for vocational rehabilitation.  He 
further opined that the Veteran had a good chance of 
returning to gainful employment.

The Veteran's former employer, North Carolina Department of 
Commerce, submitted VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability Effects) 
in October 2006.  It was noted that the Veteran had been 
employed with the company as a programmer from August 2002 to 
March 2005 and that he was dismissed due to unsatisfactory 
performance.

VA treatment notes dated in July 2006 reflect that the 
Veteran described a 10 year history of two types of migraine 
headaches.  The first type of headache begins with head pain, 
nausea, and cold sweats and then progresses to include total 
loss of vision and inability to speak or move.  The second 
type of headache includes those same initial symptoms but 
instead of total visual loss, the Veteran experiences blurry 
vision and loss of peripheral vision.  The Veteran indicated 
that he usually has 4-5 headaches a month with about half the 
first type and half the second type.  VA electroencephalogram 
(EEG) and brain MRI reports from February 2006 were noted to 
reflect normal findings.  The examiner assessed migraine 
headaches.  Additional treatment notes dated in September and 
October 2006 detail that the Veteran had headaches once each 
week of the same severity.

In a January 2007 VA eye examination report, the examiner 
listed a diagnosis of migraines and noted there is likely 
migraine cause for visual impairment or disability due to 
transient blurred or loss of vision during a migraine attack. 

In a January 2007 VA neurological examination report, the 
Veteran indicated that his headaches are more severe with an 
aura of cold sweat and nausea, associated loss of vision, and 
blurred vision.  The Veteran reported that he was last 
employed in 2005 and was working regularly with an adjusted 
work schedule that could be modified because he would miss 
one day a week due to prostrating headaches. It was also 
noted that he cannot drive when he has a severe headache.  
Neurologic examination findings were noted as intact cranial 
nerves, intact facial sensory and muscle strength testing, 
normal trapezii and sternocleidomastoid strength, normal 
motor systems, symmetrical and normoactive deep tendon 
reflexes, and coordination intact on finger to nose testing.  
The examiner diagnosed migraine headaches.

In February 2007, the Veteran's Vocational Rehabilitation 
program was discontinued because he was found to be medically 
infeasible for vocational rehabilitation due to the severity 
of his residuals of his service-connected disabilities for 
migraines, depression, lumbosacral strain, and carpal tunnel 
syndrome.  In the feasibility decision located in his 
Vocational Rehabilitation folder, it was specifically noted 
that his physicians determined he could return to gainful 
employment.  However, his counselor did not agree, as he came 
to each appointment with wrist braces and a cane, had 
numerous appointments at the VAMC, was taking narcotic 
medication, had migraine headaches, and was not even 
available for work 50 percent of the time due to medical 
issues (based on job search journal entries).

Objective medical findings of record dated from April 29, 
2002 to the present do not show that the Veteran suffered 
from headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Evidence of record during this time period 
shows that the Veteran consistently complained of 4-6 
headaches per month that last between 1 to 2 days with 
symptomatology including pain, blurred vision, cold sweats, 
nausea, light sensitivity, total loss of vision, loss of 
peripheral vision, and memory lapse.  

The Board recognizes that the Veteran's service-connected 
headache disability was found by a VA physician's assistant 
in 2004 to affect mobility and require several 
treatments/visits on an annual basis.  It was also noted by a 
private psychologist in June 2005 that the Veteran's 
headaches were debilitating and seemed to interfere with job 
functioning.  The Veteran has repeatedly stated that his 
headache disability caused him to miss multiple days of work 
per month.  He has also reported that he sought to work a 
modified schedule to accommodate absences for his migraine 
headaches and other VA treatment before being dismissed from 
employment in March 2005 due to unsatisfactory performance.  
However, there is no competent evidence that indicates his 
ophthalmic migraines alone caused severe economic 
inadaptability during this time period.  In a September 2006 
memo, the Veteran's VA neurologist specifically indicated 
that the Veteran was an excellent candidate for vocational 
rehabilitation and had a good chance of returning to gainful 
employment.  Consequently, the criteria for a rating in 
excess of 30 percent under Diagnostic Code 8100 were not met 
during this time period.

C.  Both Time Periods

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial compensable rating from September 
21, 1998 and for entitlement to a rating in excess of 30 
percent from April 29, 2002 for ophthalmic migraines must be 
denied.  The Board has considered additional staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
his service-connected ophthalmic migraines that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Board 
notes that the Veteran complained of headaches that 
interfered with his job as a computer programmer, there is 
simply no objective evidence showing that the service-
connected headache disability has alone resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 30 percent rating).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Earlier Effective Date
 
The Veteran's claim for service connection for ophthalmic 
migraines was received on September 22, 1998.

In a December 2001 rating decision, the RO granted 
entitlement to service connection and assigned an initial 
noncompensable rating for ophthalmic migraines, effective 
September 21, 1998.  Before that rating decision was final, 
the Veteran requested that his case be reevaluated due to 
increased symptomatology for his service-connected headache 
disability in an August 2002 statement. 

In a March 2003 rating decision, the RO continued the 
previously assigned noncompensable rating.  In correspondence 
dated in March 2003, the Veteran again requested that his 
case be reevaluated due to increased symptomatology for his 
service-connected headache disability.  In a July 2003 rating 
decision, the RO assigned a 10 percent rating for ophthalmic 
migraines, effective March 26, 2003.  

Thereafter, in a July 2004 rating decision, the RO assigned a 
30 percent rating for ophthalmic migraines, effective August 
16, 2002.  In a September 2004 statement, the Veteran 
disagreed with the effective date for the increased rating 
assigned for his headache disability.  Finally, in a November 
2006 rating decision, a DRO awarded an earlier effective date 
of April 29, 2002, for the previously assigned 30 percent 
rating for the Veteran's service-connected ophthalmic 
migraines. It was noted that treatment records dated April 
29, 2002, indicated that the Veteran had given a history of 
4-5 migraine headaches a month.

The Veteran contends that he is entitled to an effective date 
earlier than April 29, 2002 for the award of a 30 percent 
rating for his service-connected ophthalmic migraines.  More 
specifically, he asserts that evidence of record documents 
that he had increased symptomatology for his migraine 
headaches back to 1998.

Based upon the evidence of record, the Board also finds no 
evidence demonstrating that a 30 percent rating for the 
Veteran's service-connected ophthalmic migraines was 
warranted prior to April 29, 2002.  While the Veteran 
reported a history of 2-3 migraine headaches per month in an 
isolated July 2001 VA treatment record, additional statements 
dated in 1998 and 1999 detail complaints of less frequent 
attacks.  In addition, objective medical findings of record 
dated prior to April 29, 2002 clearly do not document that 
the Veteran suffered from ophthalmic migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than April 
29, 2002; the date entitlement arose for the assignment of a 
30 percent rating for ophthalmic migraines.  The Board finds 
that the preponderance of the evidence is against the 
Veteran's earlier effective date claim.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to an initial compensable rating for ophthalmic 
migraines from September 21, 1998 is denied.

Entitlement to an initial rating in excess of 30 percent for 
ophthalmic migraines  from April 29, 2002 is denied.

Entitlement to an effective date prior to April 29, 2002, for 
the award of a 30 percent rating for ophthalmic migraines is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


